Citation Nr: 1426917	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  11-18 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1986 to February 1990, January 1991 to February 1991, and from April 1998 to November 1998.  The Veteran served in the National Guard from August 1991 to November 1995.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in February 2013.  A transcript of that hearing is associated with the Veteran's Virtual VA paperless claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The March 2010 VA examination of record is insufficient to adjudicate the Veteran's claim, and a new examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide an examination, the examination must be adequate).  Specifically, the examiner failed to explain her conclusion that there was no clinically significant threshold shift in service, particularly in light of the discrepancy between the February 1987 and October 1988 audiometric testing results during the appellant's active duty service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) ("[A] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.").  

Regarding tinnitus, a new examination is warranted to address the instances described by the Veteran in his March 2011 notice of disagreement and at his February 2013 hearing of ringing in his ears in service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA ear nose and throat examination with an examiner who has not previously treated or examined him.  The examiner must review the claims, Virtual VA, and VBMS files as well as this Remand.  The examination report must indicate that such a review occurred.  Given that the appellant served as an infantryman, VA concedes that he was exposed to acoustic trauma while on active duty.  The examiner is asked to: 

(a)  Interview the Veteran regarding the onset and history of his hearing loss and tinnitus and include a description of the information obtained in the examination report.  Thereafter, opine whether:

(i)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral hearing loss began during service, is the result of in-service noise exposure, or is otherwise etiologically related to service.  

(ii)  Is it at least as likely as not that the Veteran's tinnitus began during service, is the result of in-service noise exposure, or is otherwise etiologically related to service.  

(iii)  If the examiner opines that hearing loss, but not tinnitus, is caused by the Veteran's service, is it at least as likely as not that tinnitus is caused or permanently worsened beyond its natural progression (aggravated) by the Veteran's hearing loss.  

(b)  Provide a fully reasoned rationale for any and all opinions offered, including a discussion of the facts of this case and any medical studies or literature relied upon.  The examiner must specifically comment on the February 1987 and October 1988 audiometric testing results and the Veteran's description of the onset of hearing loss and tinnitus as described in his March 2011 notice of disagreement and February 2013 hearing testimony.  The examiner is advised that the absence of in-service treatment or examination records showing hearing loss and/or tinnitus is not, by itself, an adequate basis for a negative opinion.  If the examiner is unable to provide any of the requested opinions without resorting to mere speculation, explain why that is the case.

2.  After the development requested has been completed, the AOJ must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  The AOJ must ensure that the examiner documented his or her consideration of the claims file, Virtual VA file, VBMS file and this Remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

3.  After completing the above development and any other indicated development, readjudicate the claims.  If any benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is specifically invited to submit private medical evidence linking his hearing loss and tinnitus to his military service.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



